NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEVEN C. KELLY,
Claimcmt-Appellant,

V.

ERIC K. SKINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-'7024

Appea1 from the United States Court of Appea1s for
Veterans C1aims in case no. 10-2430, Judge John J.
Farley, III.

ON MOTION

Before PROST, MAYER and REYNA, Circuit Judges.
PER CURIAM.
0 R D E R

The court construes Steven C. Kelly’s September 4,
2012’s "Notice of Appea1; Notice of Disagreement," and
subsequent filings of September 17, 2012, October 3,
2012, and October 22, 2012 as a motion for reconsidera-

KELLY V. SHINSEKI 2

tion of the court’s August 13, 2012 order summarily
affirming the judgment of the United States Court of
Appeals for Veterans Claims.

Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion for reconsideration is denied.

(2) All pending motions are moot.

FoR THE CoURT

 2 6 2012 /s/ Jan Horbaly
Date J an Horba1y
Clerk

cc: Steven C. Ke11y
Wi11iam P. Rayel, Esq.

s19

u.aco\mff)'i§a~em we

me\=enenAicancun
OCT 25 2012
JAN HORBAI.V
CLERK